DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 12/30/2021 is acknowledged.
	
Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[21, 7] insert "structure" after "the magnetic tunnel junction".
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0166197) (hereafter Wang).
Regarding claim 9, Wang discloses a structure, comprising: 
a magnetic tunnel junction structure 36 (Fig. 2, paragraph 0079) including a reference layer 32 (Fig. 2, paragraph 0079), a free layer 28 (Fig. 2, paragraph 0079) and a tunneling barrier layer 30 (Fig. 2, paragraph 0079) sandwiched between the reference layer 32 (Fig. 2) and the free layer 28 (Fig. 2); and 
a spin-orbit torque layer (24 and 26 in Fig. 2, paragraph 0071-0072) vertically adjacent to the free layer 28 (Fig. 2) of the magnetic tunnel junction structure 36 (Fig. 2), the spin-orbit torque layer (24 and 26 in Fig. 2) including a vertical stack of a first heavy metal layer 24 (Fig. 2, 
Regarding claim 11, Wang further discloses the structure of claim 9, wherein the first magnetic layer 26 (Fig. 2) interfaces with the free layer 28 (Fig. 2).  

Claims 9, 13-15, 17, 18, 20-22, and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gosavi et al. (US 2019/0386205) (hereafter Gosavi).
Regarding claim 9, Gosavi discloses a structure, comprising: 
a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a free layer 321ac (Fig. 6B, paragraph 0078) and a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) sandwiched between the reference layer 221c (Fig. 6B) and the free layer 321ac (Fig. 6B); and 
a spin-orbit torque layer (321ab and 321aa in Fig. 6B, paragraph 0078) vertically adjacent to the free layer 321ac (Fig. 6B) of the magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B), the spin-orbit torque layer (321ab and 321aa in Fig. 6B) including a vertical stack of a first heavy metal layer 321ab (Fig. 6B, paragraph 0078) and a first magnetic layer 321aa (Fig. 6B, paragraph 0078).
Regarding claim 13, Gosavi further discloses the structure of claim 9, wherein the first heavy metal layer 321ab (Fig. 6B) interfaces with the free layer 321ac (Fig. 6B).  
Regarding claim 14, Gosavi further discloses the structure of claim 13, wherein a second heavy metal layer 222 (Fig. 6B, paragraph 0058) on a surface of the spin-orbit torque layer (321ab, 321aa in Fig. 6B) that is opposite to the first heavy metal layer 321ab (Fig. 6B).  
Regarding claim 15, Gosavi further discloses the structure of claim 9, wherein the first heavy metal layer 321ab (Fig. 6B) is on a first surface (top surface of 321ab and 321aa in Fig. 6B) of the spin-orbit torque layer (321ab, and 321aa in Fig. 6B) and a magnetic layer 424 (Fig. 6B, paragraph 0082) is on a second surface (bottom surface of 321ab and 321aa in Fig. 6B) of the spin-orbit torque layer (321ab, 321aa in Fig. 6B) that is opposite to the first surface (top 
Regarding claim 17, Gosavi discloses a memory device, comprising: 
a substrate 701 (Fig. 7, paragraph 0097); 
a transistor 700 (Fig. 7, paragraph 0097) over the substrate 701 (Fig. 7), the transistor 700 (Fig. 7) having a first source/drain terminal 718 (Fig. 7, paragraph 0108), a second source/drain terminal 716 (Fig. 7, paragraph 0108) and a gate terminal 714 (Fig. 7, paragraph 0108); and 
a magnetoresistive random access memory cell (221 and 222 in Fig. 7, paragraph 0094) over the transistor 7200 (Fig. 7), the magnetoresistive random access memory cell (221 and 222 in Fig. 7) including a magnetic tunnel junction structure 221 (Fig. 7, paragraph 0094) and a spin-orbit torque structure 222 (Fig. 7, paragraph 0094) vertically adjacent to the magnetic tunnel junction structure 221 (Fig. 7) and coupled to a first source/drain terminal 718 (Fig. 7) of the transistor 700 (Fig. 7); 
wherein the spin-orbit torque structure 222 (Fig. 7; and see paragraph 0092, wherein “FIG. 7 illustrates a cross-sectional view of a SOT memory device (e.g., any one of devices of FIGS. 3-6)”) includes a first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0065), and a first magnetic insertion layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) interfacing with the first heavy metal layer (223a, 223b, and 222 in Fig. 6B).  
Regarding claim 18, Gosavi further discloses the memory device of claim 17, wherein the magnetic tunnel junction structure 221 (Fig. 7, paragraph 0094; and see paragraph 0092, wherein “FIG. 7 illustrates a cross-sectional view of a SOT memory device (e.g., any one of devices of FIGS. 3-6)”) includes a reference layer 221c (Fig. 6B, paragraph 0060), a free layer 321ac (Fig. 6B, paragraph 0078) and a tunnel barrier layer 221b (Fig. 6B, paragraph 0078) sandwiched between the reference layer 221c (Fig. 6B) and the free layer 321ac (Fig. 6B) and wherein the free layer 321ac (Fig. 6B, paragraph 0080, wherein “PMA”) and the reference layer 221c (Fig. 6B, paragraph 0062, wherein “a magnet with perpendicular magnetic anisotropy 
Regarding claim 20, Gosavi further discloses the memory device of claim 17, wherein: the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) includes a comb shape having at least two tooth elements (223a and 223b in Fig. 6B), and 3Application No. 16/438,193Reply to Restriction Requirement dated July 19, 2021the first magnetic insertion layer 622 (Fig. 6B) is positioned between the two tooth elements (223a and 223b in Fig. 6B) of the first heavy metal layer.  
Regarding claim 21, Gosavi discloses a structure, comprising: 
a substrate 424 (Fig. 6B, paragraph 0082); 
a first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0065) over the substrate 424 (Fig. 6B); 
a first magnetic layer 321aa (Fig. 6B, paragraph 0078) adjacent to the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), a first surface (bottom surface of 321aa in Fig. 6B) of the first magnetic layer 321aa (Fig. 6B) interfacing a first surface (top surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B); and
a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) vertically adjacent to one or more of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) or the first magnetic layer, the magnetic tunnel junction (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) and a free layer 321ac (Fig. 6B, paragraph 0078).
Regarding claim 22, Gosavi further discloses the structure of claim 21, comprising: a second magnetic layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) adjacent to the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), a second surface (top surface of 622 in Fig. 6B) of the second magnetic layer 622 (Fig. 6B) interfacing a second surface (bottom surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), the second surface (bottom surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer being opposite to the first surface (top surface of 223a, 223b, 
a second heavy metal layer 321ab (Fig. 6B, paragraph 0078) adjacent to the first magnetic layer 321aa (Fig. 6B), a second surface (bottom surface of 321ab in Fig. 6B) of the second heavy metal layer 321ab (Fig. 6B, paragraph 0078) interfacing a second surface (top surface of 321aa in Fig. 6B) of the first magnetic layer 321aa (Fig. 6B), the second surface (top surface of 321aa in Fig. 6B) of the first magnetic layer opposing the first surface (bottom surface of 321aa in Fig. 6B) of the first magnetic layer.  
Regarding claim 24, Gosavi (utilized different elements for a first heavy metal layer and a first magnetic layer as applied in claim 21 in the above) discloses a structure, comprising: 
a substrate 424 (Fig. 6B, paragraph 0082); 
a first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0065) over the substrate 424 (Fig. 6B); 
a first magnetic layer adjacent to the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), a first surface of the first magnetic layer 622 (Fig. 6B) interfacing a first surface of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B); 
a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) vertically adjacent to one or more of the first heavy metal layer 321ab (Fig. 6B) or the first magnetic layer, the magnetic tunnel junction (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) and a free layer 321ac (Fig. 6B, paragraph 0078); and
wherein the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) and the first magnetic layer 622 (Fig. 6B) are laterally adjacent to one another.  
Regarding claim 25, Gosavi further discloses the structure of claim 21, wherein the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) and the first magnetic layer 321aa (Fig. 6B) are vertically adjacent to one another.  
Regarding claim 26, Gosavi further discloses the structure of claim 21, wherein the first 
Regarding claim 27, Gosavi (utilized different elements for a substrate, a first heavy metal layer and a first magnetic layer as applied in claim 21 in the above) discloses a structure, comprising: 
a substrate 622 (Fig. 6B, paragraph 0091); 
a first heavy metal layer 321ab (Fig. 6B, paragraph 0078) over the substrate 622 (Fig. 6B); 
a first magnetic layer 321aa (Fig. 6B, paragraph 0078) adjacent to the first heavy metal layer 321ab (Fig. 6B), a first surface of the first magnetic layer 321aa (Fig. 6B) interfacing a first surface of the first heavy metal layer 321ab (Fig. 6B); 
a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) vertically adjacent to one or more of the first heavy metal layer 321ab (Fig. 6B) or the first magnetic layer, the magnetic tunnel junction (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) and a free layer 321ac (Fig. 6B, paragraph 0078); and
wherein the first magnetic layer 321aa (Fig. 6B, paragraph 0080, wherein “the materials for the stack are selected from a group comprising: Co and Pt”) is one of a Co and Pt multilayer or a Co and Ni multilayer, and has perpendicular magnetic anisotropy (see paragraph 0082, wherein “additional PMA magnet 424”; and see paragraph 0030, wherein “a magnet with an unfixed perpendicular magnetic anisotropy (PMA)”).  

Claims 21 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et .
Regarding claim 21, Lee discloses a structure, comprising: 
a substrate 230 (Fig. 2, paragraph 0036); 
a first heavy metal layer (210 and 150 in Fig. 2, paragraph 0036) over the substrate 230 (Fig. 2); 
a first magnetic layer 220 (Fig. 2, paragraph 0036) adjacent to the first heavy metal layer (210 and 150 in Fig. 2), a first surface (top surface of 220 in Fig. 2) of the first magnetic layer 220 (Fig. 2) interfacing a first surface (bottom surface of 210 and 150 in Fig. 2) of the first heavy metal layer (210 and 150 in Fig. 2); and
a magnetic tunnel junction structure 110 (Fig. 2, paragraph 0038) vertically adjacent to one or more of the first heavy metal layer (210 and 150 in Fig. 2) or the first magnetic layer, the magnetic tunnel junction 110 (Fig. 2) including a reference layer 126 (Fig. 2, paragraph 0032), a tunneling barrier layer 130 (Fig. 2, paragraph 0033) and a free layer 140 (Fig. 2, paragraph 0034).
Regarding claim 28, Lee further discloses the structure of claim 21, wherein the first magnetic layer 220 (Fig. 2, paragraph 0036, wherein “Fe, Co, Ni, Gd, Tb, Dy, B or an alloy of the above elements”) is one of a CoFeB magnetic alloy or a NiFe magnetic alloy, and has in-plane magnetic anisotropy 221 (Fig. 2, paragraph 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0166197) (hereafter Wang).
Regarding claim 10, Wang discloses the structure of claim 9, however Wang does not explicitly disclose the first magnetic layer has a thickness smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure.
Regarding the limitation, “the first magnetic layer has a thickness smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure”, Wang discloses the thickness of the first magnetic layer 26 (Fig. 2, paragraph 0077) is between about 4 nm and about 16 nm. In addition, Wang discloses the thickness of the free layer 28 (Fig. 2, paragraph 0081) of the magnetic tunnel junction structure 36 (Fig. 2) is between about 1 nm and about 10 nm such that one third of a thickness of the free layer 28 (Fig. 2) of the magnetic tunnel junction structure is between about 0.33 nm and about 3.33 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to form the first magnetic layer has a thickness smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure, since SOT generating layer 26 (Wang, Fig. 2, paragraph 0077) may define any desired thickness, depending on other layers in device 20 (Wang, Fig. 2, paragraph 0077), and the relative positioning of the layers. In addition, since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 11 above, and further in view of Gosavi et al. (US 2019/0386205) (hereafter Gosavi).
Regarding claim 12, Wang discloses the structure of claim 11, however Wang does not 
Gosavi discloses a second magnetic layer 424 (Fig. 4B, paragraph 0082) on a surface of the spin-orbit torque layer (321aa and 222 in Fig. 4B, paragraph 0078) that is opposite to the first magnetic layer 321aa (Fig. 4B, paragraph 0113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to form a second magnetic layer on a surface of the spin-orbit torque layer that is opposite to the first magnetic layer, as taught by Gosavi, since the additional PMA magnet 424 (Gosavi, Fig. 4B, paragraph 0082) under SOT/SOC layer 222 (Gosavi, Fig. 4B, paragraph 0082) is fabricated as a magnetic via, and is to compensate the additional moment of the fixed layer 221c (Gosavi, Fig. 4B, paragraph 0082) for balancing the magnetic loop around 0 Oe. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gosavi as applied to claim 17 above, and further in view of Lee et al. (US 2018/0040811) (hereafter Lee).
Regarding claim 19, Gosavi further discloses the memory device of claim 17, wherein the first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0064, wherein “Pt”) is platinum.
Gosavi does not disclose the first magnetic insertion layer is cobalt.  
Lee discloses the first magnetic insertion layer 221 (Fig. 2, paragraph 0036, wherein “Co”) is cobalt.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gosavi to form the first magnetic insertion layer is cobalt, as taught by Lee, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 16 would be allowable because a closest prior art, Gosavi et al. (US 2019/0386205), discloses the spin-orbit torque layer (321ab and 321aa in Fig. 6B) including a vertical stack of a first heavy metal layer 321ab (Fig. 6B, paragraph 0078) and a first magnetic layer 321aa (Fig. 6B, paragraph 0078) but fails to disclose the first heavy metal layer and the first magnetic layer are laterally adjacent to one another and at least one of the first heavy metal layer or the first magnetic layer interfaces with the free layer of the magnetic tunnel junction. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a structure, comprising: the first heavy metal layer and the first magnetic layer are laterally adjacent to one another and at least one of the first heavy metal layer or the first magnetic layer interfaces with the free layer of the magnetic tunnel junction in combination with other elements of the base claim 9. 
In addition, claim 23 would be allowable because a closest prior art, Gosavi et al. (US 2019/0386205), discloses a first magnetic layer 321aa (Fig. 6B, paragraph 0078); a second magnetic layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”); and a free .
	
Response to Arguments
1. 	Applicant's arguments filed 12/30/2021 have been fully considered.
2. 	The applicant argues (REMARKS, Bridging paragraph from page 6 to page 7) that “With respect to claim 9, Applicant submits that Wang does not teach or suggest "a spin- orbit torque layer vertically adjacent to the free layer of the magnetic tunnel junction structure, the spin-orbit torque layer including a vertical stack of a first heavy metal layer and a first magnetic layer." In Wang, the seed layer or adhesion layer 24 is used to "improve adhesion of Bix Se (1 -x), Bix Teti -x), or Sbx Teti -x) to substrate 22." Wang, para. [0071]. The adhesion layer 24 "may include MgO, Bn, Ta, AiN, SiN, TiO2, TaO, HfO, or the like." Id. That is, the layer 24 of Wang is not a heavy metal layer, and Wang does not describe layer 24 as a heavy metal layer. The listed materials of the layer 24 of Wang are mostly dielectric materials or semiconductor materials. Further, the Office alleges that the SOT generating layer 26 is a magnetic layer. Office Action, p. 3. However, Wang describes the SOT generating layer 26 as "topological insulators" such as BiSe, BiTe, or SbTe. See, e.g., Wang at paras. [0056], [0057]. Those compounds are generally not categorized as magnetic and are not used as magnetic elements in Wang.” However, the specification filed on 6/11/2019 discloses “The heavy metal layers 230HM are one or more of tungsten W, platinum Pt, tantalum Ta, or other suitable heavy metal materials.” (see paragraph 0034). Wang et al. (US 2018/0166197) disclose the layer 24 includes Ta (see paragraph 0071) 
3. 	The applicant argues (REMARKS, second paragraph in page 7) that “Gosavi also does not teach or suggest the identified features of claim 9. In the Office Action, the Office cites elements 321 ab and 321 aa of Gosavi as allegedly teaching the claimed spin-orbit torque layer. Office Action, p. 3. However, in Gosavi, the layers 321aa and 321ab are parts of the stack of layers or films" of the "free magnet 221a" of the MTJ structure. See, e.g., FIGS. 6A and 6B and para. [0078] of Gosavi. The free layer of the MTJ structure of Wang does not teach the claimed features of a sin-orbit torque layer. Note that the SOC/SOT layer 222 of Gosavi does not include any magnetic layer. See, FIG. 3A of Gosavi. Further note that the PMA magnet 424 is a "magnetic via" "to compensate the additional moment of the fixed layer 221 C" and is not part of the SOC/SOT layer 222. Gosavi, para. [0082].” However, the specification filed on 6/11/2019 discloses (see paragraph 0034) “The heavy metal layers 230HM are one or more of tungsten W, platinum Pt, tantalum Ta, or other suitable heavy metal materials.”; and the magnetic insertion layers 230MI (see paragraph 0034) is CoFeB magnetic alloy (“CFB”) or permalloy (nickel-iron magnetic alloy). Gosavi et al. (US 2019/0386205) disclose the layer 321ab including platinum (see paragraph 0079, wherein “other transition metals from the platinum group of the periodic table”) and the layer 321aa (paragraph 0080) including CoFeB which are the same materials as the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813